DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the Applicant’s amendment filed on February 23, 2021. Claims 2-3, 9, 13, 15, 17-18, and 20 have been canceled. Claims 21-27 are new. Claims 1, 4-8, 10-12, 14, 16, 19, and 21-27 are pending and will be considered for examination. 
      
Allowable Subject Matter
Claims 1, 4-8, 10-12, 14, 16, 19, and 21-27 are allowed.
The following is the Examiner’s statement of reasons for allowance: Statement of allowance is in reference to independent claims 1, 14, and 21. All other claims are dependent of these independent claims.  
Applicant’s amendments and arguments have been fully considered and are found to be persuasive. Claims 1, 14, and 21 recite the combination of elements that overcome the 103 rejection and result in allowable subject matter. 

Claim 1: The limitations of claim 9 of the 09/28/2020 claim set have been brought into claim 1 of the 09/28/2020 claim set, resulting in the current amended claim 1. Although the limitations of claim 9 of the 09/28/2020 claim set are taught by Kim and Rohn as indicated by pages 20-21 of the 05/28/2020 Non-Final rejection, the motivation to combine Kim and Rohn with the other references used to reject independent claim 1 of the 09/28/2020 claim set (i.e., Bloomfield, PTO-892 Reference U, Zimmerman, and Smejkalova – see 12/09/2020 Final rejection) is not sufficient to support a 103 rejection of the current amended claim 1. Therefore, claim 1 and its dependent claims are allowable. 
Claim 14: The limitations of claim 15 of the 09/28/2020 claim set have been brought into claim 14 of the 09/28/2020 claim set, resulting in the current amended claim 14. Although the limitations of claim 15 of the 09/28/2020 claim set are taught by Kim as indicated by page 21 of the 05/28/2020 Non-Final rejection, the motivation to combine Kim with the other references used to reject independent claim 14 of the 09/28/2020 claim set (i.e., Bloomfield, PTO-892 Reference U, Zimmerman, Smejkalova, and Rohn – see 12/09/2020 Final rejection) is not sufficient to support a 103 rejection of the current amended claim 14. Therefore, claim 14 and its dependent claims are allowable. 

Claim 21: The limitations of claim 19 of the 09/28/2020 claim set have been brought into claim 14 of the 09/28/2020 claim set, resulting in new claim 21. Although the limitations of claim 19 of the 09/28/2020 claim set are taught by Kim as indicated by page 15 of the 05/28/2020 Non-Final rejection, the motivation to combine Kim with the other references used to reject independent claim 14 of the 09/28/2020 claim set (i.e., Bloomfield, PTO-892 Reference U, Zimmerman, Smejkalova, and Rohn – see 12/09/2020 Final rejection) is not sufficient to support a 103 rejection of new claim 21 (which recites the limitations of claims 14 and 19 of the 09/28/2020 claim set). Therefore, claim 21 and its dependent claims are allowable. 

Discussion of most relevant prior art:
The following references have been identified as the most relevant prior art to the claimed invention:

“Vectiv to Launch First Comprehensive Real Estate ASP for Strategic Real Estate Decision Makers; Convergence Partners, campsix and Andersen Consulting Team with Newly Formed Company”  by Business Editors/High-Tech Writers (“Editors”). Editors generally teaches a real estate offer management system that provides real-

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMAN SUTCH JR. whose telephone number is (469)295-9224.  The examiner can normally be reached on M-F 10am - 7pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/NORMAN DONALD SUTCH JR./Examiner, Art Unit 3684                                                                                                                                                                                                        

/NAEEM U HAQ/Primary Examiner, Art Unit 3625